DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5,7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 Regarding claims 1-3,9, the phrase "such as" and “preferably” render the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
	For claim 1, the limitation of “material, gas barrier material” is unclear because is applicant claiming a material and a gas barrier material OR a gas barrier material only? In addition, the limitation of “the space” and “the sum” lack prior antecedent basis. Furthermore, it is unclear what the “*” represents for standard mathematical symbol. 
	For claim 8, the limitation of “providing the number of non-human organisms in an area, the target area” is unclear due to the target area being repeated twice. 
	All other claims depending on one or more of the above rejected claims are also rejected the same. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-5,7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (WO 2010/079353 as cited on form PTO-1449).
 	For claim 1, Walker teaches a system for releasing beneficial mites comprising a compartment (page 3, the breeding chamber inside the tube), the mite compartment, holding a population of a beneficial mite species (for example, page 6, “Preferably, the mite is selected from the order Acariformes, such as Tyrophagus putrescentiae, Acarus siro, Acarus ferris, Carpoglyphus lactis, Suidasia nesbitti, or any other suitable, easily cultured mites”), preferably in association with a carrier (for example, page 7, “The carrier material may be selected from flour, yeast, a sugar, cereal bran, sawdust, vermiculite or any other suitable material” and “such as organic materials such as peat, coir or any other suitable material”), and a food source (for example, page 8, “The food for the factitious host may be selected from cereal bran, flour, yeasts, a sugar and other suitable food components”) for the beneficial mites wherein said mite compartment is enclosed by material, gas barrier material (for example, page 6, “from a plastic or polymer, such as polyethylene, polypropylene or polystyrene, ceramic, wood, metal or any other suitable material”), wherein the system further comprises a number of connections (for example, page 3, “Preferably, the path is a connective means which when in use allows the predatory mites to access the refuge structure and to feed on the prey. The or each path may include an aperture or a physical pathway, such as a tube or connective rod, connecting the breeding chamber to the refuge structure.”) that connect the mite compartment with the space outside the mite compartment.
	However, Walker is silent about the material having a water vapour transmission rate of < 5 g/m2*24 hours; said mite compartment having a volume of x mm3, wherein x is between 3*103 to 600*103 mm3; said number of connections each having an area y, wherein y is between 0.1 and 4.0 mm2, wherein the sum of the areas of the number of connections is Ʃy and wherein 5*103 mm < x/ Ʃy < 70*103 mm, preferably 6*103 mm < x/ Ʃy < 60*103 mm, more preferably 7*103 mm < x/ Ʃy < 50* 103 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the material of Walker with a water vapour transmission rate of < 5 g/m2*24 hours, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how much water/vapour transmission the user wishes the material to release) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the mite compartment of Walker with a volume of x mm3, wherein x is between 3*103 to 600*103 mm3, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how many mites the user wishes to house therein) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the number of connections of Walker with each having an area y, wherein y is between 0.1 and 4.0 mm2, wherein the sum of the areas of the number of connections is Ʃy and wherein 5*103 mm < x/ Ʃy < 70*103 mm, preferably 6*103 mm < x/ Ʃy < 60*103 mm, more preferably 7*103 mm < x/ Ʃy < 50* 103 mm, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect (depending on how many paths the user wishes to have for the mites to move about) is achieved involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For claims 3 & 4, Walker teaches the mite species as claimed, for example, page 6, as stated in the above claim 1. 
For claim 5, Walker teaches wherein the beneficial mite species is a predatory mite species and the food source for the predatory mite species comprises a prey mite species selected from the suborder Astigmata (for example, pages 6 & 8, Walker listed mite species for predatory and for food source). 
For claim 7, Walker teaches a method for controlling a pest susceptible of being preyed by a predatory arthropod species comprising providing a system according to claim 1 (as explained in the above) to a target area (for example, poultry area) where the pest is to be controlled.  
For claim 8, Walker teaches a method for producing an agricultural product from non-human organisms prone to infestation by a pest susceptible of being preyed by a predatory arthropod species, said method comprising: - providing the number of non-human organisms in an area (for example, the poultry in the poultry area), the target area; - providing in or in the proximity of the target area a number of systems according to claim 1 (as explained in the above); - providing to the number of non-human organisms (for example, the poultry) suitable nutrients and environmental conditions to produce the agricultural product.  
For claim 9, Walker teaches wherein the number of non-human organisms are selected from a crop species, an avian species, preferably a poultry species (the poultry as stated in Walker), mammalian livestock.  
For claim 10, Walker teaches wherein the predatory arthropod species is a predatory mite species and said system comprises a population of said predatory mite species (as explained in the above and discussed throughout Walker).  
For claim 11, Walker teaches wherein the predatory arthropod species is present in the target area and said system comprises a population of an Astigmatid mite species suitable as prey for the predatory arthropod species ((as explained in the above and discussed throughout Walker, esp. pages 6 & 8).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Walker as applied to claim 1 above, and further in view of O’Connell (US 20160330969 A1).
For claim 2, Walker teaches wherein selected gas barrier material comprises a polymer but is silent about a polymer-metal laminate, preferably a polymer-metal laminate film, such as a laminate film comprising a metalized polymer film.  
O’Connell teaches a gas barrier material comprises a polymer-metal laminate (para. 0034,0035,0063), preferably a polymer-metal laminate film, such as a laminate film comprising a metalized polymer film. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a polymer-metal laminate as taught by O’Connell as the preferred polymer for the gas barrier material of Walker, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (for good water vapor transmission with strength and durability) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3-5,7-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6-8,10-13 of copending Application No. 16/630993 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and 16/630993 claimed:  
 	System and method for releasing beneficial mites comprising a compartment, the mite compartment, holding a population of a beneficial mite species, preferably in association with a carrier, and a food source for the beneficial mites wherein said mite compartment is enclosed by material, gas barrier material, wherein the system further comprises a number of connections that connect the mite compartment with the space outside the mite compartment; the material having a water vapour transmission rate of < 5 g/m2*24 hours; said mite compartment having a volume of x mm3, wherein x is between 3*103 to 600*103 mm3; said number of connections each having an area y, wherein y is between 0.1 and 4.0 mm2, wherein the sum of the areas of the number of connections is Ʃy and wherein 5*103 mm < x/ Ʃy < 70*103 mm, preferably 6*103 mm < x/ Ʃy < 60*103 mm, more preferably 7*103 mm < x/ Ʃy < 50* 103 mm.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643